DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0088413 (Tanaka) in view of U.S. Patent Application 2016/0216290 (Tang et al.).
With regards to claim 1, Tanaka discloses a physical quantity sensor comprising, as illustrated in Figures 1-13, a physical quantity sensor 1 comprising a substrate 2; a movable body 4 that is provided displaceably in a state of being opposed to the substrate and is provided 
The only difference between the prior art and the claimed invention is a through-hole disposed at a side of the movable body such that the through-hole has a different shape from that of the damping holes; and the protrusion is provided at a position corresponding to the through-hole of the movable body in plan view, such that a center of the protrusion overlaps the through-hole, but does not overlap the damping holes.
Tang et al. discloses a MEMS device comprising, as illustrated in Figures 1-19, a physical quantity sensor 20 comprising a substrate 26; a movable body 24 that is provided displaceably in a state of being opposed to the substrate and is provided with a through-hole 42 (e.g. gap opening provided on the movable body as observed in Figure 2) disposed at a side of the movable body such that the through-hole has a different shape (e.g. circular octagon shape as observed in Figures 1,2); a protrusion 22 (e.g. over-travel stop 22 is formed of stop structure 38 and cap 40 is considered as this protrusion in Figure 2) configured to be integrated with the substrate;  the protrusion 22 is provided at a position corresponding to the through-hole 42 of the movable body in plan view, such that a center of the protrusion overlaps the through-hole, but does not overlap the damping holes (as observed in Figures 1,2).  (See, paragraphs [0005] to [0007] to [0064]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a through-hole disposed at a side of the movable body such that the through-hole has a different shape from that of the damping holes; and the protrusion is provided at a position corresponding to the through-hole of the movable body in plan view, such that a center of the 
With regards to claim 2, Tang et al. further discloses W1 < W2 is satisfied such that W1 (e.g. W1 is the width of the opening that forms the gaps 42 as observed in Figure 2) is a width of the through-hole and W2 (e.g. W2 is the width of the protrusion 40 in Figure 2) is a width of the protrusion (as observed in Figure 2).
With regards to claim 3, Tanaka further discloses an electrode 51,52 that is opposed to the movable body 4 and is provided on the substrate 2 (as observed in Figure 1,2); the protrusion 6 is covered with a conductor layer 62 (paragraph [0072]; as observed in Figure 3) having the same potential as the electrode (paragraph [0073]).
With regards to claim 4, Tanaka further discloses the conductor layer 62 is configured integrally with the electrode 51,52.  (See, paragraph [0073]]; Figures 2,3).
With regards to claim 5, Tanaka further discloses the conductor layer 62 is covered with an insulating layer 63.  (See, paragraph [0072]]).
With regards to claim 6, Tanaka further discloses the insulating layer 63 is a silicon oxide film.  (See, paragraphs [0077]).
With regards to claim 7, Tanaka further discloses the movable body 4 is provided swingably around a swing central axis aY and is divided into a first movable portion 421 and a second movable portion 422 with the swing central axis as a boundary in plan view; electrode 51,52 includes a first electrode 51 that is opposed to the first movable portion and is disposed on the substrate and a second electrode 52 that is opposed to the second movable portion and is disposed on the substrate (Figures 1-2)

With regards to claim 10, Tanaka further discloses a plurality of the protrusions 6 is provided at positions parallel to a swing central axis.  (See, as observed in Figure 1).
With regards to claim 11, Tanaka discloses a physical quantity sensor comprising, as illustrated in Figures 1-13, a physical quantity sensor 1 comprising a substrate 2; a movable body 4 that is provided displaceably in a state of being opposed to the substrate and is provided with a plurality of damping holes 423,424 (e.g. plurality of slits ); the plurality of damping holes 423,424 are disposed uniformly over the movable body (as observed in Figure 1) such that each of the plurality of damping holes has a same size or shape (e.g. rectangular shape as observed in Figure 1); a protrusion 6 (e.g. protrusion portions) configured to be integrated with the substrate at a side of the protrusion that corresponds to the side of the movable body such that the movable body swings.  (See, paragraphs [0046] to [0138]).
The only difference between the prior art and the claimed invention is a first recess disposed at a side of the movable body such that the first recess has a different shape from that of the damping holes; and the protrusion is provided at a position opposed and corresponding to the first recess such that a center of the protrusion overlaps the first recess of the movable body in plan view.
Tang et al. discloses a MEMS device comprising, as illustrated in Figures 1-19, a physical quantity sensor 20 comprising a substrate 26; a movable body 24 that is provided displaceably in a state of being opposed to the substrate and is provided with a first recess 42 (e.g. gap recess provided on the movable body as observed in Figure 2) disposed at a side of the movable body such that the first recess has a different shape (e.g. circular octagon shape as observed in Figures 1,2); a protrusion 22 (e.g. over-travel stop 22 is formed of stop structure 38 and cap 40 is considered as this protrusion in Figure 2) configured to be integrated with the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a first recess disposed at a side of the movable body such that the first recess has a different shape from that of the damping holes; and the protrusion is provided at a position opposed and corresponding to the first recess such that a center of the protrusion overlaps the first recess of the movable body in plan view as suggested by Tang et al. to the system of Tanaka to limit excessive movement and deflection of the movable body along the in-plane direction and out-of-plane direction under harsh or excessive acceleration to prevent the movable body from damage, stiction, circuit shortage and fraction.  (See, paragraphs [0004],[0006] of Tang et al.).
With regards to claims 12-13, Tanaka further discloses an electronic device 1300 (e.g. camera) comprising the physical quantity sensor; a control unit 1440 that performs control based on a detection signal output from the physical quantity sensor.  (See, paragraph [0134]; Figure 12).
With regards to claims 14-15, Tanaka further discloses a vehicle 1500 comprising the physical quantity sensor; a control unit 1502 that performs control based on a detection signal output from the physical quantity sensor.  (See, paragraph [0138]; Figure 13).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0088413 (Tanaka) in view of U.S. Patent Application 2016/0216290 (Tang et al.) as applied to claim 1 above, and further in view of U.S. Patent 5,914,521 (Gutteridge et al.).

	Gutteridge et al. a sensor comprising, as illustrated in Figure 1-3, a physical quantity sensor 1; a substrate 12; a movable body 16 provided with a through-hole 18; a protrusion 30,19 such that the protrusion is provided with a recess open to the side of the movable body (as observed in Figure 2).  (See, column 1, lien 46 to column 3, line 47).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the protrusion is provided with a recess open to the side of the movable body as suggested by Gutteridge et al. to the system of Tanaka as modified by Tang et al. since this is considered to have been a matter of choice possibilities for the structural characteristics of the protrusion, as evidenced by Gutteridge et al. in Figure 3 and would not alter and/or change the operation and/or performance of the protrusion, namely to prevent damage to the movable body.  (See, column 3, lines 44-47 of Gutteridge et al.).

Response to Amendment
Applicant’s arguments with respect to claim 1-15 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861